DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
The following is a Final Office Action in response to the communication received on October 31. 2022.  
Claims 1. 11, and 16 have been amended.  
Claims 1-20 are pending.

Response to Amendment
Amendments to Claims 1, 11, and 16 are acknowledged.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:
determining an instantiation of a virtual machine in a virtual infrastructure; 
receiving information for a provisioning of the virtual machine with the physical computing device in the physical infrastructure of the data center; 
retrieving, 
prior to instantiating the virtual machine, creating a virtual machine billing policy specific to the virtual machine based at least on the usage of the attributes of the physical computing device;
determining a charge for the virtual machine based at least on the virtual machine billing policy upon instantiation of the virtual machine; and 
upon instantiating the virtual machine, applying the charge based at least on the virtual machine billing policy. 
Claim 1 is directed to a series of steps for determining a charge for provisioning a virtual machine with a physical computing device, which is a commercial interaction and thus grouped as a certain method of organizing human interactions.  The mere nominal recitation of a computer system does not take the claim out of the method of organizing human interactions.  Thus, the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the computer system is merely used to apply the judicial exception of calculating a charge for use on a computer.  The computer system is merely being used as a tool to perform the steps for retrieving a cost assigned to assets that will be used and using that cost to determine a charge for the use of those assets (see MPEP 2106.05(f) ).  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, retrieving data by a computer system, does not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).The Claim is ineligible.

Independent Claims 11 and 16 recite a non-transitory computer-readable medium and method that perform substantially the same steps as Claim 1, and are thus rejected for the same reasons as stated in the rejection of Claim 1.

Dependent Claims 2-10 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 2-10 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.

Dependent Claims 12-15 depend from rejected Claim 11 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 12-15 are rejected for the same reasons as stated in the rejection of Claim 11 from which they depend.

Dependent Claims 17-20 depend from rejected Claim 16 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 17-20 are rejected for the same reasons as stated in the rejection of Claim 16 from which they depend.




Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat Pub 2009/0292654 “Katiyar”, in view of US Pat Pub 2009/0164356 “Bakman”.

As per Claims 1 and 11, Katiyar teaches a method and non-transitory computer-readable storage medium comprising: 
determining an instantiation of a virtual machine in a virtual infrastructure (Katiyar: [0010], As further shown in FIG. 1A, Chargeback Server 52 includes Usage Data Collector Module 54 and Cost Calculation Module 56. In addition, Chargeback Server 52 is in communication with one or more data centers 58'. A data center includes physical servers (i.e., hosts) and virtual machines running in the physical servers. Each host includes one or more of a memory, a CPU, a Network Interface Card (NIC), and a storage device. Further, each virtual machine provides a virtual version of these computing resources. For example, a virtual machine includes a virtual CPU, a virtual NIC, etc. In one embodiment, each of a memory, a CPU, a Network Interface Card (NIC), a storage device and their virtual counterparts is defined to be a data center computing resource. In further addition, Chargeback Server 52 is also in communication with Data Center Database (DCDB) 60 to store the data center resources hierarchy, and a Chargeback Database (CBDB) 62 to store the organizational hierarchy. In accordance with this embodiment, CBDB 62 also stores the rate plan data. In one example, the rate plan data includes information to enable calculating an access cost of a particular resource in a data center by a particular department in the organizational hierarchy. Term "data center consumer entity", as used herein, generally refers to a department in the organization hierarchy. In one or more embodiments, a consuming entity is a user of one or more of the hosts and/or the virtual machines in the data center.);
receiving information for a provisioning of the virtual machine with the physical computing device in the physical infrastructure of the data center (Katiyar: [0010] In further addition, Chargeback Server 52 is also in communication with Data Center Database (DCDB) 60 to store the data center resources hierarchy, and a Chargeback Database (CBDB) 62 to store the organizational hierarchy. In accordance with this embodiment, CBDB 62 also stores the rate plan data, provisioning information contained in the combination of the databases); 
based on usage of the attributes of the physical computing device (Katiyar: [0014], The cost model includes; (a) a listing of computing resources such as the CPU, the memory, the Disk, the NIC, etc.; (b) one or more billing or chargeback plans based on resource allocation and usage; (c) cost types such as fixed cost, usage based cost, and operational overheads of each of the hosts; and (d) the base rate and rate factor of each computing resource.);
based at least on the usage of the attributes of the physical computing device (Katiyar: [0014], The cost model includes; (a) a listing of computing resources such as the CPU, the memory, the Disk, the NIC, etc.; (b) one or more billing or chargeback plans based on resource allocation and usage; (c) cost types such as fixed cost, usage based cost, and operational overheads of each of the hosts; and (d) the base rate and rate factor of each computing resource.);
determining a charge for the virtual machine based at least on the virtual machine billing policy upon instantiation of the virtual machine (Katiyar: [0013], In one embodiment, Cost Calculation Module 56 executes in Chargeback Server 52, and uses monitoring data stored in DCDB 60 and cost plan data stored CBDB 62. In one embodiment, CBDB 62 is a relational database, and in other embodiments, CBDB can be a data store of any type so long as the information can be stored and retrieved selectively.); and 
upon instantiating the virtual machine, applying the charge based at least on the virtual machine billing policy (Katiyar: [0013], In one embodiment, Cost Calculation Module 56 executes in Chargeback Server 52, and uses monitoring data stored in DCDB 60 and cost plan data stored CBDB 62. In one embodiment, CBDB 62 is a relational database, and in other embodiments, CBDB can be a data store of any type so long as the information can be stored and retrieved selectively.).

Katiyar fails to disclose a method and non-transitory computer-readable storage medium comprising: 
retrieving, by a computer system, a resource billing policy comprising a cost assigned to attributes of a physical computing device;
prior to instantiating the virtual machine, creating a virtual machine billing policy specific to the virtual machine.

Bakman teaches a method and non-transitory computer-readable storage medium comprising: 
retrieving, by a computer system, a resource billing policy comprising a cost assigned to attributes of a physical computing device (Bakman: [0146], User should choose chargeback model on this step, because the next steps require this information. [0148], Rates at VM level should be connected with appropriative hosts. So user has ability to set different rates for different hosts and the same business service.);
prior to instantiating the virtual machine, creating a virtual machine billing policy specific to the virtual machine (Bakman: [0146], User should choose chargeback model on this step, because the next steps require this information. [0148], Rates at VM level should be connected with appropriative hosts. So user has ability to set different rates for different hosts and the same business service.).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Katiyar to include receiving information for provisioning the virtual machine with the physical computing device as taught by Bakman, when determining a cost to charge for the virtual machine based on usage of the physical computing device as taught by Katiyar with the motivation of improving efficient use of computing resources, improving cost recovery including fixed and over-usage cost of utilizing computing resources (Bakman: Abstract).

As per Claims 2 and 12, Katiyar discloses a method and non-transitory computer-readable storage medium, wherein: the cost is assigned to a computing resource of the physical computing device, and the usage of the computing resource is used to determine the charge (Katiyar: [0013]). 

 As per Claims 3 and 13, Katiyar discloses a method and non-transitory computer-readable storage medium, further comprising:  storing a plurality of costs assigned to a plurality of physical computing devices in the physical infrastructure in the data storage (Katiyar: [0014]).

Katiyar fails to disclose a method and non-transitory computer-readable storage medium, further comprising: 
retrieving one or more of the costs assigned to one or more physical computing devices from the data storage automatically upon instantiation of the virtual machine. 

Bakman teaches a method and non-transitory computer-readable storage medium, further comprising: 
retrieving one or more of the costs assigned to one or more physical computing devices from the data storage automatically upon instantiation of the virtual machine (Bakman: [0147]).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Katiyar to include receiving information for provisioning the virtual machine with the physical computing device as taught by Bakman, when determining a cost to charge for the virtual machine based on usage of the physical computing device as taught by Katiyar with the motivation of improving efficient use of computing resources, improving cost recovery including fixed and over-usage cost of utilizing computing resources (Bakman: Abstract).

As per Claim 4, Katiyar discloses a method, wherein the physical infrastructure comprises a plurality of physical computing devices, wherein one or more costs are assigned to one or more computing resources associated with each physical computing device (Katiyar: [0010]). 

As per Claim 5, Katiyar discloses a method, further method comprising:  
monitoring usage of a computing resource for the virtual machine (Katiyar: [0011]); and 
applying the cost for the computing resource to the monitored usage to determine the charge for the virtual machine (Katiyar: [0013]). 

As per Claim 6, Katiyar fails to disclose a method, further comprising:  
defining a set of attributes for a computing resource of the physical computing device, wherein an attribute defines a way to measure usage of the computing resource; and 
defining a set of billing policies for the physical computing device, wherein a billing policy defines a method to calculate usage of an attribute of the computing resource. 

Bakman teaches a method, further comprising:
defining a set of attributes for a computing resource of the physical computing device (Bakman: Fig. 7), wherein an attribute defines a way to measure usage of the computing resource (Bakman Fig. 7); and 
defining a set of billing policies for the physical computing device, wherein a billing policy defines a method to calculate usage of an attribute of the computing resource (Bakman Fig. 7). 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Katiyar to include receiving information for provisioning the virtual machine with the physical computing device as taught by Bakman, when determining a cost to charge for the virtual machine based on usage of the physical computing device as taught by Katiyar with the motivation of improving efficient use of computing resources, improving cost recovery including fixed and over-usage cost of utilizing computing resources (Bakman: Abstract).

As per Claims 7 and 14, Katiyar fails to disclose a method and non-transitory computer-readable medium, further comprising:  
receiving a selection of one or more attributes for a computing resource of the physical computing device; 
receiving a selection of an operation; and 
generating an expression from the selection of the one or more attributes and the operation, the expression used to determine the charge when the computing resource is used by the virtual machine. 

Bakman teaches a method and non-transitory computer-readable medium, further comprising:  
receiving a selection of one or more attributes for a computing resource of the physical computing device (Bakman: [0053]); 
receiving a selection of an operation (Bakman: [0055], Figs, 26-29); and 
generating an expression from the selection of the one or more attributes and the operation, the expression used to determine the charge when the computing resource is used by the virtual machine (Bakman: [0186]). 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Katiyar to include receiving information for provisioning the virtual machine with the physical computing device as taught by Bakman, when determining a cost to charge for the virtual machine based on usage of the physical computing device as taught by Katiyar with the motivation of improving efficient use of computing resources, improving cost recovery including fixed and over-usage cost of utilizing computing resources (Bakman: Abstract).

As per Claims 8 and 18, Katiyar discloses methods, wherein:  
a billing policy is generated that specifies one or more computing resources that are to be billed for the physical computing device, one or more costs for the one or more computing resources are determined, and the charge is determined based on the one or more costs for the specified one or more computing resources and the usage of the specified one or more computing resources (Katiyar: [0031], and FIG. 3). 

As per Claims 9, 16, and 19, Katiyar fails to disclose methods and non-transitory computer-readable medium, further comprising:   
determining a plurality of tiers for a computing resource of the physical computing device; 
assigning a cost to each tier; 
determining the virtual machine is associated with the computing resource included in a tier in the plurality of tiers; and 
using the cost of the tier to determine the charge for the virtual machine. 

Bakman teaches methods and non-transitory computer-readable medium, further comprising:   
determining a plurality of tiers for a computing resource of the physical computing device (Bakman: [0047]-[0052]); 
assigning a cost to each tier (Bakman: [0054]); 
determining the virtual machine is associated with the computing resource included in a tier in the plurality of tiers (Bakman: [0055]); and 
using the cost of the tier to determine the charge for the virtual machine (Bakman: [0188] and Fig. 53).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Katiyar to include receiving information for provisioning the virtual machine with the physical computing device as taught by Bakman, when determining a cost to charge for the virtual machine based on usage of the physical computing device as taught by Katiyar with the motivation of improving efficient use of computing resources, improving cost recovery including fixed and over-usage cost of utilizing computing resources (Bakman: Abstract).

As per Claims 10 and 20, Katiyar fails to disclose methods, wherein the cost assigned to the physical computing device is determined automatically upon instantiation of the virtual machine in the virtual infrastructure. 

Bachman teaches methods, wherein the cost assigned to the physical computing device is determined automatically upon instantiation of the virtual machine in the virtual infrastructure (Bakman: [0147]). 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Katiyar to include receiving information for provisioning the virtual machine with the physical computing device as taught by Bakman, when determining a cost to charge for the virtual machine based on usage of the physical computing device as taught by Katiyar with the motivation of improving efficient use of computing resources, improving cost recovery including fixed and over-usage cost of utilizing computing resources (Bakman: Abstract).

As per Claim 16, Katiyar discloses a method comprising: 
determining usage of a computing resource by a virtual machine in a virtual infrastructure prior to instantiating the virtual machine (Katiyar: [0011], Usage Data Collector Module 54, in one embodiment, continuously monitors usage data of data center computing resources of each host and virtual machine in the data center.);  
determining a physical computing device in a physical infrastructure associated with the computing resource (Katiyar: ¶[017,] FIG. 2 illustrates an exemplary organization hierarchy as well as an exemplary data center resource hierarchy. In one embodiment, UI 50 can be used to configure these hierarchies.  In one embodiment, a default data center resource hierarchy corresponding to a data center host setup is provided, and can be amended or adjusted according to changes in the availability of the hosts or virtual machines in the data center.);  
based at least on usage of the attributes by the virtual machine (Katiyar: [0011], Usage Data Collector Module 54, in one embodiment, continuously monitors usage data of data center computing resources of each host and virtual machine in the data center. [0013], In one embodiment, Cost Calculation Module 56 executes in Chargeback Server 52, and uses monitoring data stored in DCDB 60 and cost plan data stored CBDB 62.); 
based at least on the usage of the attributes of the computing resource (Katiyar: [0011], Usage Data Collector Module 54, in one embodiment, continuously monitors usage data of data center computing resources of each host and virtual machine in the data center. [0013], In one embodiment, Cost Calculation Module 56 executes in Chargeback Server 52, and uses monitoring data stored in DCDB 60 and cost plan data stored CBDB 62.); 
determining, by the computer system, a charge for the virtual machine based on the virtual machine billing policy, a measured usage of the computing resource, and the determined cost assigned the computing resource (Katiyar: [0013], In one embodiment, Cost Calculation Module 56 executes in Chargeback Server 52, and uses monitoring data stored in DCDB 60 and cost plan data stored CBDB 62. In one embodiment, CBDB 62 is a relational database, and in other embodiments, CBDB can be a data store of any type so long as the information can be stored and retrieved selectively.); and
applying the charge upon instantiating the virtual machine (Katiyar: [0013], In one embodiment, Cost Calculation Module 56 executes in Chargeback Server 52, and uses monitoring data stored in DCDB 60 and cost plan data stored CBDB 62. In one embodiment, CBDB 62 is a relational database, and in other embodiments, CBDB can be a data store of any type so long as the information can be stored and retrieved selectively.). 

Katiyar fails to disclose a method and non-transitory computer-readable storage medium comprising: 
retrieving a resource billing policy comprising a cost assigned to attributes of the computing resource;
prior to the instantiating of the virtual machine, creating a virtual machine billing policy specific to the virtual machine.

Bakman teaches a method and non-transitory computer-readable storage medium comprising: 
retrieving a resource billing policy comprising a cost assigned to attributes of the computing resource (Bakman: [0146], User should choose chargeback model on this step, because the next steps require this information. [0148], Rates at VM level should be connected with appropriative hosts. So user has ability to set different rates for different hosts and the same business service.);
prior to the instantiating of the virtual machine, creating a virtual machine billing policy specific to the virtual machine (Bakman: [0146], User should choose chargeback model on this step, because the next steps require this information. [0148], Rates at VM level should be connected with appropriative hosts. So user has ability to set different rates for different hosts and the same business service.).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Katiyar to include receiving information for provisioning the virtual machine with the physical computing device as taught by Bakman, when determining a cost to charge for the virtual machine based on usage of the physical computing device as taught by Katiyar with the motivation of improving efficient use of computing resources, improving cost recovery including fixed and over-usage cost of utilizing computing resources (Bakman: Abstract).

As per Claim 17, Katiyar fails to disclose a method, further comprising receiving the information for the virtual machine that was provisioned with the physical computing device, wherein the information is used to determine that the computing resource is associated with the physical computing device. 

Bakman teaches a method, further comprising receiving the information for the virtual machine that was provisioned with the physical computing device, wherein the information is used to determine that the computing resource is associated with the physical computing device (Bakman: [0148]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-9, 11-12, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 17-18 of U.S. Patent No. 8,799,897. Although the claims at issue are not identical, they are not patentably distinct from each other because application 16/899640 merely recites the same limitations as US Patent 8,799,897 in a more broadly manner.  The similarities are shown by highlighting the similar language and limitations of each claim side by side in the table below:

US Application Number 16/899,640
 US Patent Number 8,799,897  
1. A method comprising: 






determining an instantiation of a virtual machine in a virtual infrastructure; 



receiving information for a provisioning of the virtual machine with the physical computing device in the physical infrastructure of the data center; 




retrieving, by a computer system, a resource billing policy comprising a cost assigned to attributes of a physical computing device based on usage of the attributes of the physical computing device; and 
prior to instantiating the virtual machine, creating a virtual machine billing policy specific to the virtual machine based at least on the usage of the attributes of the physical computing device;






determining a charge for the virtual machine based at least on the virtual machine billing policy upon instantiation of the virtual machine; and 
upon instantiating the virtual machine, applying the charge based at least on the virtual machine billing policy.
1. A method comprising: 
storing, by a computer system in a storage device, a billing policy, or indication thereof, including a cost assigned to a computing resource in a physical computing device, the physical computing device being found in a physical infrastructure of a data center; 
determining, by the computer system, an instantiation of a virtual machine in a virtual infrastructure after storing the billing policy including the cost assigned to the computing resource in the physical computing device; 
receiving, by the computer system, information for a provisioning of the virtual machine with the physical computing device in the physical infrastructure of the data center in response to the instantiation; 
upon receiving the information for the provisioning of the virtual machine, automatically retrieving, by the computer system, the billing policy from the storage device; and 



automatically, by the computer system, creating a virtual machine billing policy specific to the virtual machine using the billing policy including the cost for the computing resource upon instantiation of the virtual machine in the virtual infrastructure without an input to create the virtual machine billing policy after the virtual machine was provisioned, wherein the virtual machine was not previously assigned the virtual machine billing policy before instantiation and provisioning, and the virtual machine billing policy is used to determine a charge for the virtual machine based on usage of the computing resource in the physical computing device.
2. The method of claim 1, wherein: 
the cost is assigned to a computing resource of the physical computing device, and 
the usage of the computing resource is used to determine the charge.
2. The method of claim 1, 


wherein the usage of the computing resource is used to determine the charge.
6. The method of claim 1, further comprising: 
defining a set of attributes for a computing resource of the physical computing device, wherein an attribute defines a way to measure usage of the computing resource; and 
defining a set of billing policies for the physical computing device, wherein a billing policy defines a method to calculate usage of an attribute of the computing resource.
3. The method of claim 1, further comprising: 
defining a set of attributes for a computing resource of the physical computing device, wherein an attribute defines a way to measure usage of the computing resource; and 
defining a set of billing policies including the billing policy for the physical computing device, wherein a billing policy defines a method to calculate usage of an attribute of the computing resource.
7. The method of claim 6, further comprising: 
receiving a selection of one or more attributes for a computing resource of the physical computing device; 
receiving a selection of an operation; and 
generating an expression from the selection of the one or more attributes and the operation, the expression used to determine the charge when the computing resource is used by the virtual machine.
4. The method of claim 3, further comprising: 
receiving a selection of one or more attributes for the computing resource of the physical computing device; 
receiving a selection of an operation; and
generating an expression from the selection of the one or more attributes and the operation, the expression added to the virtual machine billing policy and used to determine the charge when the computing resource is used by the virtual machine.
8. The method of claim 1, wherein: 
a billing policy is generated that specifies one or more computing resources that are to be billed for the physical computing device, one or more costs for the one or more computing resources are determined, and the charge is determined based on the one or more costs for the specified one or more computing resources and the usage of the specified one or more computing resources.
5. The method of claim 1, wherein: 


one or more costs for the one or more computing resources are determined, and the charge is determined based on the one or more costs for one or more computing resources and the usage of the one or more computing resources.
9. The method of claim 1, further comprising: 
determining a plurality of tiers for a computing resource of the physical computing device; assigning a cost to each tier; 
determining the virtual machine is associated with the computing resource included in a tier in the plurality of tiers; and 
using the cost of the tier to determine the charge for the virtual machine.
6. The method of claim 1, further comprising: 
determining a plurality of tiers for the computing resource of the physical computing device; assigning a cost to each tier; 
determining the virtual machine is associated with the computing resource included in a tier in the plurality of tiers; and 
using the cost of the tier to determine the charge for the virtual machine.
11. A non-transitory computer-readable storage medium containing instructions for controlling a computer system to be operable to: 







determine an instantiation of a virtual machine in a virtual infrastructure; 



receive information for a provisioning of the virtual machine with the physical computing device in the physical infrastructure of the data center; 



retrieve a resource billing policy comprising a cost assigned to attributes of a physical computing device, based on usage of the attributes of the physical computing device;
prior to instantiating the virtual machine, create a virtual machine billing policy specific to the virtual machine based at least on the usage of the attributes of the physical computing device; and 






determine a charge for the virtual machine based at least on the virtual machine billing policy upon instantiation of the virtual machine.
7. A non-transitory computer-readable storage medium containing instructions for controlling a computer system to be configured to: 
store in a storage device, a billing policy, or indication thereof, including a cost assigned to a computing resource in a physical computing device, the physical computing device being found in a physical infrastructure of a data center after storing the cost assigned to the physical computing device; 
determine an instantiation of a virtual machine in a virtual infrastructure after storing the billing policy including the cost assigned to the computing resource in the physical computing device; 
receive information for a provisioning of the virtual machine with the physical computing device in the physical infrastructure of the data center in response to the instantiation; and 
upon receiving the information for the provisioning of the virtual machine, automatically retrieve the billing policy from the storage device; and 


automatically create a virtual machine billing policy specific to the virtual machine using the billing policy including the cost for the computing resource upon instantiation of the virtual machine in the virtual infrastructure without an input to create the virtual machine billing policy after the virtual machine was provisioned, wherein the virtual machine was not previously assigned the virtual machine billing policy before instantiation and provisioning, and the virtual machine billing policy is used to determine a charge for the virtual machine based on usage of the computing resource in the physical computing device.
12. The computer-readable storage medium of claim 11, wherein: 
the cost is assigned to a computing resource of the physical computing device, and 
the usage of the computing resource is used to determine the charge.
8. The non-transitory computer-readable storage medium of claim 7, wherein 


the usage of the computing resource is used to determine the charge.
14. The computer-readable storage medium of claim 11, further operable to: 
receive a selection of one or more attributes for a computing resource of the physical computing device; 
receive a selection of an operation; and
 generate an expression from the selection of the one or more attributes and the operation, the expression used to determine the charge when the computing resource is used by the virtual machine.
9. The non-transitory computer-readable storage medium of claim 7, further configured to: 
receive a selection of one or more attributes for the computing resource of the physical computing device; 
receive a selection of an operation; and 
generate an expression from the selection of the one or more attributes and the operation, the expression added to the virtual machine billing policy and used to determine the charge when the computing resource is used by the virtual machine.
15. The computer-readable storage medium of claim 11, further operable to: 
determine a plurality of tiers for a computing resource for the physical computing device; 
assign a cost to each tier; 
determine the virtual machine is associated with the computing resource included in a tier in the plurality of tiers; and 
use the cost of the tier to determine the charge for the virtual machine.
10. The non-transitory computer-readable storage medium of claim 7, further configured to: 
determine a plurality of tiers for the computing resource for the physical computing device; 
assign a cost to each tier; 
determine the virtual machine is associated with the computing resource included in a tier in the plurality of tiers; and 
use the cost of the tier to determine the charge for the virtual machine.
16. A method comprising: 



 

determining usage of a computing resource by a virtual machine in a virtual infrastructure prior to instantiating the virtual machine; 




determining a physical computing device in a physical infrastructure associated with the computing resource; 

retrieving a resource billing policy comprising a cost assigned to the computing resource based at least on usage of the attributes by the virtual machine; 
prior to instantiating of the virtual machine, creating a virtual machine billing policy specific to the virtual machine based at least on the usage of the attributes of the computing resource;





determining, by a computer system, a charge for the virtual machine based on the virtual machine billing policy, a measured usage of the computing resource and the determined cost assigned the computing resource; and
applying the charge upon instantiating the virtual machine.
17. A method comprising: 
storing, by a computer system, a plurality of costs assigned to a plurality of computing resources in a data storage device, the plurality of computing resources being found in a physical infrastructure; 
measuring, by the computer system, usage of a computing resource by a virtual machine in a virtual infrastructure that is provisioned after storing the plurality of costs assigned to the plurality of computing resources; 
upon receiving information that the virtual machine was provisioned in response to the instantiation, performing: 
automatically, by the computer system, determining a physical computing device in the physical infrastructure associated with the computing resource; 
automatically, by the computer system, retrieving a cost assigned to the computing resource from the data storage device based on the determined physical computing device; and 
automatically, by the computer system, creating a virtual machine billing policy specific to the virtual machine using the cost upon provisioning of the virtual machine in the virtual infrastructure without an input to create the virtual machine billing policy after the virtual machine was provisioned, wherein the virtual machine billing policy was not previously assigned to the virtual machine before instantiation and provisioning; and 
determining, by the computer system, a charge for the virtual machine based on the measured usage of the computing resource and the virtual machine billing policy assigned the computing resource.
17. The method of claim 16, further comprising receiving information for a provisioning of the virtual machine with the physical computing device, wherein the information is used to determine that the computing resource is associated with the physical computing device.
18. The method of claim 17, further comprising receiving the information for the virtual machine that was provisioned with the physical computing device, wherein the information is used to determine that the computing resource is associated with the physical computing device.



Response to Arguments

Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive.

35 USC 101
Applicant argues that the claimed invention is NOT directed to a judicial exception.  Further in the argument applicant summarizes the independent Claim 1 as enabling the ability to create a virtual machine billing policy specific to a virtual machine using a billing policy including a cost for the virtual machine to use computing resources, and to create the virtual machine billing policy prior to the virtual machine being instantiated.  Creating a billing policy is considered to be a commercial interaction and thus grouped as a certain method of organizing human interactions, and thus, classified as an abstract idea.
Applicant then argues that even if the claim is directed to a judicial exception, it is integrated into a practical application because the use of the virtual machines in virtual infrastructure is integral.  While these elements may be recited in the Applicant’s Specification, the claims are silent as to the use of virtual machines in a virtual infrastructure.  The claims merely create a billing policy for the virtual machines.  Creating a billing policy does not integrate the judicial exception into a practical application.
Applicant argues that enabling the ability to create a virtual machine billing policy specific to a virtual machine using a billing policy including a cost for the virtual machine to use computing resources, and to create the virtual machine billing policy prior to the virtual machine being instantiated provide additional element(s) that are not well-understood, routine, conventional activities previously known to the industry and thus Claim 1 includes one or more elements that are sufficient to ensure that the claims amount to significantly more than the judicial exception itself.  While implementing the billing policies and instantiating the virtual machines might amount to significantly more, the claims do not actually recite these features.  The claims merely create a virtual machine billing policy and determine a charge for the virtual machine based on the virtual machine billing policy.

35 USC 103
Applicant argues that no combination of Katiyar and Bakman describes or suggests creating a virtual machine billing policy and applying these costs to the virtual machine upon instantiation of the virtual machine.  Bakman teaches having a billing policy for the virtual machines prior to instantiation in [0144]-[0148] and Katiyar teaches the billing policy is specific to the virtual machines that are share resources in [0023]-[0028].  Thus the combination of Katiyar and Bakman disclose creating a virtual machine billing policy and applying these costs to the virtual machine upon instantiation of the virtual machine.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             
/FAHD A OBEID/           Supervisory Patent Examiner, Art Unit 3687